UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6013



ALBERT LEE STEVENSON, JR.,

                                               Petitioner - Appellant,

             versus


JENNIFER LANGLEY, Superintendent,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Middle District
of North Carolina, at Greensboro.      William L. Osteen, District
Judge. (CA-03-315-1)


Submitted:    June 30, 2004                   Decided:   July 26, 2004


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Lee Stevenson, Jr., Appellant Pro Se. Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

              Albert Lee Stevenson, Jr., a state prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).              An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit justice

or    judge    issues   a   certificate   of     appealability.       28   U.S.C.

§ 2253(c)(1) (2000).        A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§    2253(c)(2)   (2000).      A    prisoner    satisfies   this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional      claims    are    debatable     or   wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 337-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Stevenson has not made the requisite

showing.      Accordingly, we deny a certificate of appealability, deny

the motion for trial transcripts, and dismiss the appeal.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED

                                      - 2 -